         Case 7:18-cv-05474-KMK Document 26 Filed 11/02/18 Page 1 of 3



Alex Spiro
Crystal Nix-Hines
QUINN EMANUEL URQUHART & SULLIVAN LLP
51 Madison Avenue, 22nd Fl.
New York, NY 10010
Tel: (212) 849-7000
Fax: (212) 849-7100

Marc S. Gottlieb
ORTOLI ROSENSTADT LLP
366 Madison Ave, 3rd Floor
New York, NY 10017
Tel: (212) 829-8943
Fax: (866) 294-0074

Attorneys for Defendants Joseph A Fiore,
Berkshire Capital Management Company,
Inc., and Eat at Joe's, Ltd. n/k/a SPYR, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE                         )
COMMISSION,                                     )
                                                )
               Plaintiff,                       )
v.                                              )           Civil Action No. 7:18-cv-05474
                                                )
JOSEPH A. FIORE, BERKSHIRE                      )        DEFENDANTS’ NOTICE OF
CAPITAL MANAGEMENT COMPANY,                     )        MOTION TO DISMISS
INC., and EAT AT JOE’S, LTD. n/k/a              )
SPYR, INC.,                                     )
                                                )
               Defendants.




       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in support

of Defendants’ Motion to Dismiss, Declaration of Alex Spiro and exhibits attached thereto

(including a copy of Plaintiff’s Complaint), and Declaration of Marc S. Gottlieb and exhibits

attached thereto, Defendants Joe Fiore, Berkshire Capital Management Company, and Eat at

Joe’s, Ltd. n/k/a SPYR, Inc. hereby move this Court, before the Honorable Kenneth M. Karas, at


                                                1
         Case 7:18-cv-05474-KMK Document 26 Filed 11/02/18 Page 2 of 3



the The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse, 300

Quarropas St., White Plains, NY 10601-4150, for an Order granting Dismissal of Plaintiff

Securities and Exchange Commission’s Complaint pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure.

       Pursuant to this Court’s Order (Dkt. 24), Defendants have been granted a page limit of 30

pages, any opposition shall be served on or before December 7, 2018, and Defendants’ reply

shall be served on or before December 21, 2018.



DATED:     New York, New York
           November 2, 2018


                                                   By: /s/Alexander Spiro
                                                      Alexander Spiro
                                                        alexspiro@quinnemanuel.com
                                                      Crystal Nix-Hines
                                                        crystalnixhines@quinnemanuel.com
                                                      Marc S. Gottlieb
                                                         msg@orllp.legal


                                                   Attorneys for Defendants Joe Fiore, Berkshire
                                                   Capital Management Company, and Eat at
                                                   Joe’s, Ltd. n/k/a SPYR, Inc.




                                               2
             Case 7:18-cv-05474-KMK Document 26 Filed 11/02/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          A copy of the foregoing motion was served on all counsel of record for the parties via
ECF on November 2, 2018

                                                       /s/Alexander Spiro
                                                       Alexander Spiro




08167-00001/10503139.2
